ORDER

PER CURIAM.
Essie Swift appeals a judgment dismissing her claim for wrongful death damages in favor of Lutheran Medical Center, Jorge A. Covarrubias, M.D., Pio M. Vilar, M.D., Hee-tar Pineda, M.D., and Walter Mutschler, M.D. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.